Name: Commission Regulation (EEC) No 2042/83 of 20 July 1983 on arrangements for imports into France, Italy and the United Kingdom of woven fabrics of synthetic fibre (category 3) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/26 Official Journal of the European Communities 23 . 7 . 83 COMMISSION REGULATION (EEC) No 2042/83 of 20 July 1983 on arrangements for imports into France , Italy and the United Kingdom of woven fabrics of synthetic fibre (category 3) originating in Indonesia from Indonesia before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589 /82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof , Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of woven fabrics of synthetic fibre (cate ­ gory 3 ) originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article ; Whereas , in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Indonesia was notified on 20 June 1983 of a request for consul ­ tations ; Whereas , pending a mutually satisfactory solution , the Commission has requested Indonesia to limit , for a provisional period of three months from the date of notification of the request for consultations , exports of products of category 3 to France at 1 24 tonnes , to Italy at 60 tonnes and to the United Kingdom at 151 tonnes ; Whereas , pending the outcome of the requested consultations , quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Indo ­ nesia between 20 June 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped Article 1 Without prejudice to the provisions of Article 2, imports into France, Italy and the United Kingdom of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given therein until 19 September 1983 . Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to the said Member States before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of such products shipped from Indonesia to the said Member States after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . All quantities of such products shipped from Indonesia to the said Member States on or after 20 June 1983 and released for free circulation shall be deducted from the quantitative limits laid down . These provisional limits shall not , however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the En ropea n Commun ities. It shall apply until 19 September 1983 .(') OJ No L 374, 31 . 12 . 1982, p . 106 . 23 . 7 . 83 Official Journal of the European Communities No L 200/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Third country Member States Units Quantitative limits from 20 June to 19 September 1983 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12, 15 , 1 9 , 20 , 22, 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Indonesia F I UK tonnes 124 60 151